NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-3046

                               DAVID L. DOMINGUEZ,

                                                            Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.


        Arthur G. Vega, Law Office of Arthur G. Vega, of San Antonio, Texas, argued for
petitioner.

       L. Misha Preheim, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Deputy Director. Of counsel was Elizabeth A. Holt, Trial
Attorney. Of counsel on the brief was Jessica S. Johnson, Attorney, Office of the
General Counsel, Office of Personnel Management, of Washington, DC.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-3046



                              DAVID L. DOMINGUEZ,

                                                          Petitioner,

                                         v.

                     OFFICE OF PERSONNEL MANAGEMENT,


                                                          Respondent.




                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA844E080244-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LINN, and PROST, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED October 13, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk